                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

RONALD ROBINSON, individually and on                )
behalf of all others similarly situated,            )
                                                    )
                       Plaintiff,                   )
               v.                                   )   C.A. No: 5:16-cv-00201-OLG-RBF
                                                    )
RWLS, LLC D/B/A RENEGADE SERVICES,                  )
MATTHEW GRAY AND RANDY                              )
CASSADY,                                            )
                                                    )
                       Defendant.                   )
                                                    )


            JOINT ADVISORY NOTIFYING THE COURT OF SETTLEMENT

       Plaintiffs and Defendants, pursuant to the Order Regarding Mediation Status issued by

the Honorable Elizabeth S. (“Betsy”) Chestney on May 14, 2019 [ECF 156], file the within joint

advisory, stating as follows:

       1.      On May 13, 2019, the parties participated in a status conference with the

Honorable Elizabeth S. (“Betsy”) Chestney regarding the status of settlement negotiations and

issues among the parties in the above referenced case.

       2.      During the status conference, and pursuant to the subsequent Order Regarding

Mediation Status [ECF 156], Judge Chestney ordered the parties to file a joint advisory notifying

the court on or before May 29, 2019: (1) that all remaining issues have been resolved and

settlement paperwork will be filed within 30 days; (2) that the case needs to be reopened to

proceed to trial; or (3) that the parties desire to reopen the mediation conference—which during

the status conference, the Court indicated availability for in-person mediation during the latter

part of the week of June 17, 2019.


                                                1
          3.    The parties reached settlement terms and will file a motion asking the court to

enter an order finally approving the same within 30 days hereof.

          WHEREFORE, the parties respectfully notify this Honorable Court of a settlement and

will file a motion asking the court to enter an order finally approving the same within 30 days

hereof.


Date: May 28, 2019                                  Respectfully submitted,

/s/ Jack Siegel                                     /s/ Christian C. Antkowiak
Jack Siegel                                         Christian C. Antkowiak (PA 209231)
Texas Bar No. 24070621                              christian.antkowiak@bipc.com
jack@siegellawgroup.biz                             Curtis M. Schaffner (PA 311274, pro hac)
SIEGEL LAW GROUP PLLC                               curtis.schaffner@bipc.com
2820 McKinnon Street, Suite 5009                    Buchanan Ingersoll & Rooney PC
Dallas, Texas 75201                                 One Oxford Centre
Phone: 214-790-4454                                 301 Grant Street, 20th Floor
www.4overtimelawyer.com                             Pittsburgh, PA 15219
                                                    Phone: 412-562-8800
J. Derek Braziel                                    Fax: 412-562-1041
Texas Bar No. 00793380
jdbraziel@l-b-law.com                               Brian S. Walsh (TX 24045276)
Travis Gasper                                       The Law Offices of Brian S. Walsh
Texas Bar No. 24096881                              516 Ave. H
gasper@l-b-law.com                                  Levelland, Texas 79336
LEE & BRAZIEL, L.L.P.                               Phone: 806-894-1541
1801 N. Lamar Street, Suite 325                     Fax: 806-894-1543
Dallas, TX 75202
(214) 749-1400 (phone)                              Counsel for Defendants
(214) 749-1400 (phone)
(214) 749-1010 (fax)
www.overtimelawyer.com

Clif Alexander
Texas Bar No. 24064805
clif@a2xlaw.com
ANDERSON ALEXANDER, PLLC
819 N. Upper Broadway
Corpus Christi, Texas 78401
(361) 452-1279 (phone)

Counsel for Plaintiff
                                   CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed a copy of the foregoing and that the Court’s

Electronic Filing System will provide notice of this filing to counsel of record for all parties.



                                                         /s/ Christian C. Antkowiak
                                                         Christian C. Antkowiak
